Citation Nr: 1026756	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-06 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

In May 2010 the Veteran testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge; a transcript of that 
hearing has been associated with the claims file.  In January 
2006 the Veteran testified at a RO hearing.

Evidence was received contemporaneously with the Veteran's May 
2010 Board hearing.  To the extent that it might be arguably 
pertinent to this appeal, the Veteran has waived initial RO 
consideration of this evidence.

A June 2009 rating decision denied the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke.  The Veteran has not expressed 
disagreement with the June 2009 RO decision.


FINDING OF FACT

Diabetes mellitus was initially demonstrated years after service, 
and there is no competent medical evidence of record relating 
diabetes mellitus to the Veteran's service in the military, 
including exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed to have been so 
incurred or aggravated, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2003, April 2005, December 2005, 
March 2006, and May 2009 the Veteran was informed of the evidence 
and information necessary to substantiate the claim, the 
information required of the appellant to enable VA to obtain 
evidence in support of the claim, the assistance that VA would 
provide to obtain evidence and information in support of the 
claim, and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In the March 2006 letter, 
the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As VCAA notice was not completed prior to the initial 
AOJ adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated thereafter, 
there is no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file, as are private and VA medical 
records.  In an effort to assist the Veteran in this claim, the 
RO has followed the procedures outlined in VA Fast Letter 09-20 
(Developing for Evidence of Herbicide Exposure in Haas-Related 
Claims from Veterans with Thailand Service during the Vietnam 
Era).  

The Board has considered whether the Veteran should be scheduled 
for a VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the Veteran's 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not 
establish that the Veteran suffered an injury, disease or event 
noted during military service related to the claim on appeal, the 
Board finds that affording the Veteran an examination for the 
purpose of obtaining an opinion concerning a possible 
relationship between the disability on appeal and the Veteran's 
military service is not appropriate in this case.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.


Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Diabetes mellitus will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a)(6).  Furthermore, the diseases (such as diabetes) listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Veteran asserts that he has diabetes mellitus as a result of 
exposure to Agent Orange during his service in Thailand; he also 
asserts that he spent two hours aboard a plane that was diverted 
to Vietnam during a flight from Thailand to the Philippines in 
April 1967.  He contends (May 2010 Board hearing transcript, 
pages 5-9) that Agent Orange had dripped on him while stationed 
in Thailand when he was maintaining aircraft that had sprayed or 
had come into direct contact with Agent Orange.

The Veteran's service treatment records are negative for any 
recorded evidence of diabetes, and the Veteran's June 1972 
Medical Board examination report showed that his endocrine system 
was clinically evaluated as normal, and that urinalysis was 
negative for sugar.

At a November 2003 VA examination the Veteran indicated that he 
had been diagnosed with diabetes approximately five years prior, 
and medical records associated with the claims file reveal 
diagnoses of diabetes in 1997.

As detailed in a July 2009 formal finding memorandum, the RO has 
attempted to verify the Veteran's assertion of exposure to 
herbicides while serving in Thailand.  Further, a memorandum 
(Memorandum for the Record: Herbicide use in Thailand during the 
Vietnam Era) placed in the Veteran's file reports that tactical 
herbicides, such as Agent Orange, were used at the Pranburi 
Military Reservation from April to September 1964, but not near 
any U.S. military installation or the Royal Thai Air Force Base 
(the location of the Veteran's claimed exposure to Agent Orange).  
Other than the 1964 tests on the Pranburi Military Reservation, 
tactical herbicides were not used or stored in Thailand.

The Veteran served in Thailand during the Vietnam era.  His 
assertion regarding his contact with contaminated aircraft does 
not meet the criteria of service on the landmass of Vietnam to 
trigger the presumption that the Veteran was exposed to Agent 
Orange.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S. Ct. 1002 (2009).  At his May 2010 Board hearing 
(May 2010 Board hearing transcript, pages 2-5) and elsewhere, the 
Veteran has also asserted that he spent two hours aboard a plane 
that was diverted to Vietnam during a medical evacuation flight 
from Thailand to the Philippines in April 1967.

The standard for demonstrating that the conditions of service 
involved duty or visitation inside the Republic of Vietnam has 
been described as the "foot-on-land" rule.  Haas, 525 F.3d at 
1193.  Under VA's interpretation, a veteran must simply set foot 
on the landmass of the Republic of Vietnam to be entitled to the 
presumption of exposure to Agent Orange.  Id. at 1174.

While a July 1967 service medical treatment record does note that 
the Veteran spent one day in transit before being admitted for 
treatment in the Philippines, that same record does not indicate 
that the Veteran landed in Vietnam.  The RO has attempted 
(including by requesting the pertinent morning reports), but been 
unable, to verify the Veteran's assertion of landing in Vietnam.

The Board notes that the Veteran is competent to provide 
testimony and statements concerning factual matters of which he 
has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As for 
his assertion that he spent a brief period of time in Vietnam in 
April 1967, there is no evidence to confirm the Veteran's 
statements of such an event.  It does not appear that there is 
any evidence or assertion regarding landing in Vietnam associated 
with the claims file until 2001.  Simply put, the Veteran has not 
provided, and the records associated with the claims file do not 
show, any corroborating evidence of his current recollection of 
events occurring more than 40 years ago to be sufficiently 
probative to establish that he landed in Vietnam during service.  
As such, the Board finds his statements in this regard to be less 
than credible.  While the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

Hence, the Board finds that service connection for the Veteran's 
diabetes as a result of exposure to Agent Orange is not warranted 
on a presumptive basis under current VA law.  38 C.F.R. 
§3.307(a)(6).

The Board also finds that the preponderance of the evidence is 
against the claim for service connection for diabetes as a result 
of exposure to herbicides on a nonpresumptive direct-incurrence 
basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
There is no evidence of record that supports the Veteran's 
contentions that he was exposed to herbicides while stationed in 
Thailand.  In addition, the medical evidence of record also 
reflects that the Veteran was not diagnosed with diabetes until 
years following service, and no healthcare professional has 
provided an opinion suggesting a link between the Veteran's 
diabetes mellitus and his active military service.

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not 
competent to say that he has diabetes as a result of any event 
during service.  A layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as the 
question of whether a chronic disability is currently present or 
a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the medical evidence of record indicates that the Veteran did 
not have diabetes in service, or within a year of discharge from 
service, and since diabetes was not noted or complained of for 
years following service, the preponderance of the evidence is 
against the diabetes service connection claim.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for diabetes mellitus, including as secondary 
to Agent Orange exposure, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


